Citation Nr: 0320665	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  03-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine arthritis. 

2.  Whether the December 11, 1992, rating decision contains 
clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1986 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a Motion to Advance on the Docket was 
received from the veteran on August 5, 2003.  This motion was 
granted on August 8, 2003.  

The record indicates that the veteran was issued a statement 
of the case for the issue of whether the December 11, 1992, 
rating decision contained clear and unmistakable error in 
denying service connection for leg joint pain.  The veteran 
did not submit a substantive appeal of this issue, and it is 
not before the Board at this time.  Furthermore, the veteran 
has raised the issue of whether the December 11, 1992, rating 
decision contained clear and unmistakable error in that it 
failed to provide a separate evaluation for arthritis of the 
lumbar spine.  This issue has not been addressed by the RO, 
and is referred to them for appropriate action.  


FINDINGS OF FACT

1.  The veteran's cervical arthritis is productive of 
moderate limitation of the range of motion of the cervical 
spine without neurologic deficits. 

2.  The veteran did not submit a notice of disagreement 
within one year of receipt of notice of the December 11, 
1992, rating decision.  

3.  The correct facts, as they were known at the time, were 
considered by the December 11, 1992, adjudicator, and the 
statutory and regulatory provisions extant at the time were 
correctly applied.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for cervical 
arthritis have been met; the criteria for an evaluation in 
excess of 20 percent for cervical arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5010, 5290 
(2002).  

2.  The December 11, 1992, rating decision is final, and does 
not contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation for his service 
connected cervical arthritis is inadequate to reflect its 
current level of severity.  He argues that he has a 
restricted range of motion accompanied by pain.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met for the issue of the evaluation of 
the veteran's cervical spine disability.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a statement of the case that 
contains the laws and regulations concerning his claim, the 
rating code governing the evaluation of his disability, and 
an explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  In addition, VA has obtained all medical records 
that have been identified by the veteran, and has afforded 
him medical examinations in conjunction with his claim.  A 
June 2003 letter to the veteran notified him of the 
provisions of the VCAA.  It also told him what must be 
demonstrated in order to prevail in his claim, what evidence 
it was his responsibility to obtain, and what evidence VA had 
a duty to assist him in obtaining.  The Board must conclude 
that the duties to notify and assist have been completed, and 
that the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for the issue of the evaluation of the 
veteran's cervical spine disability.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

As for the issue of whether the December 11, 1992, rating 
decision includes clear and unmistakable error, it is noted 
that the nature of a CUE claim requires a determination as to 
whether clear and unmistakable error existed in a prior 
decision based on a review of the law and evidence which was 
before the rating board "at that time".  38 C.F.R. § 
3.104(a); see also Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  Therefore, a remand to identify additional 
evidence is not required, and would be improper.  Thus, any 
development which would be necessary if the VCAA applied to 
this claim has been conducted.  

However, the United States Court of Appeals for Veterans 
Claims (Court), in a precedent opinion, held that the VCAA 
does not apply to motions for clear and unmistakable error in 
prior Board decisions.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  In reaching that decision, the Court 
discussed the nature of CUE claims with regard to prior 
rating decisions of the RO as well as prior Board decisions.  
In particular, the Court said that a request for revision of 
a previous decision on the basis of CUE is not an application 
or claim for any benefit under the laws administered by the 
Secretary for purposes of chapter 51 of title 38.  See 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  Thus, the Court determined, a "claimant," as 
defined by the provision of the VCAA codified at 38 U.S.C. § 
5100, includes a person applying for or seeking benefits 
under part II or III of title 38, but cannot encompass a 
person seeking a revision of a final decision based upon CUE 
under 38 U.S.C.A. §§ 5109A and 7111.  

The Court found nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE motions 
under the VCAA.  Although the Court had stated in Holliday 
that the VCAA was potentially applicable to any claim, it 
clarified that discussion in Livesay, determining that 
interpretation of the governing statutes and regulations 
disclosed that the provisions of the VCAA were not, in fact, 
applicable to a CUE motion.  

Although the holding in Livesay was in the context of CUE 
motions with regard to prior Board decisions, the Board 
believes it should be applied to motions based on allegations 
of CUE in prior rating decisions as well.  Regardless of 
whether Livesay is applicable to the present case, the Board 
concludes that the discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
substantiate the motion, and the VCAA has been complied with, 
should any provision of the VCAA be found to be applicable.  
No remand or other action is necessary to meet the 
requirements of the VCAA, and the veteran's CUE is ready for 
appellate review.  

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record indicates that entitlement to service connection 
for cervical spine arthritis was established in an August 
2002 rating decision.  A 10 percent evaluation was assigned 
for this disability, effective from February 17, 2000.  A 
February 2003 rating decision changed the effective date to 
January 7, 2000, but continued the 10 percent evaluation.  

The veteran's cervical spine arthritis is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to trauma 
that is substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5290.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of an examination by a VA 
neurologist dated January 2001.  The veteran gave a history 
of an injury to his neck in a motor vehicle accident during 
service in October 1991, which required him to wear a neck 
collar for four weeks.  He reported persistent neck pain 
since that time.  Currently, the veteran stated that his neck 
hurt constantly.  Turning his neck was especially painful.  
On examination, the veteran's neck movements were full, but 
extension caused discomfort.  The impression was chronic neck 
pain, without radiculopathy or myelopathy.  

The veteran was afforded a VA examination of the spine in May 
2001.  He indicated that his neck symptoms were aggravated by 
factors such as certain positions, weather changes, bending, 
and lifting.  The veteran was working and functioning on his 
job.  On examination, the veteran had no obvious deformity of 
the spine.  There was generalized tenderness and soreness 
over the cervical spine, and pain with motion.  The veteran 
could right and left rotate his neck to 40 degrees with pain.  
He could also flex and extend his neck 30 degrees with pain 
at the extremes.  No neurologic abnormalities were noted.  An 
X-ray study of the cervical spine showed minimal degenerative 
arthritic changes of the bodies of C5 and C6.  

VA treatment records from the pain clinic dated January 2002 
noted that magnetic resonance imaging studies of the cervical 
and lumbar spine conducted in 2000 showed only mild 
degenerative changes and mild disc bulges.  

In a May 2002 medical opinion, a VA orthopedist noted that he 
did not find any neurologic deficits in the veteran's arms or 
legs.  The veteran had continued stiffness, muscle soreness, 
and limited motion in the neck, which supported a cervical 
sprain and strain, which was more than likely related to his 
1991 accident.  

The Board finds that entitlement to a 20 percent evaluation 
for cervical arthritis is warranted.  The May 2001 VA 
examination found that the veteran was restricted to 30 
degrees of both flexion and extension, with stiffness, 
soreness, and pain on the extremities of motion.  The Board 
believes that this more nearly resembles the symptomatology 
of moderate limitation of the range of motion of the cervical 
spine, which merits the 20 percent evaluation.  

However, the Board is unable to find that an evaluation in 
excess of 20 percent is warranted for cervical arthritis.  In 
March 2003, the veteran submitted a range of motion guide 
which he states he obtained from VA.  This indicates that the 
cervical spine should have at least 60 degrees of forward 
flexion and 70 degrees of backward extension.  At this 
juncture, the Board notes that the rating schedule does not 
contain a listing of the normal range of motion of the 
cervical spine, as it does for many of the other joints of 
the body.  See 4.71, Plate I (2002).  However, even if the 
Board were to accept the range of motion guide submitted by 
the veteran, it still would not provide a basis for an 
evaluation in excess of 20 percent.  The May 2001 examination 
report states that the veteran retains 30 degrees of both 
flexion and extension, which is approximately one half of 
what this guide indicates is normal range of motion.  He did 
not experience pain until the extremes of motion.  There is 
no evidence of incoordination, weakness, or excessive 
fatigue.  The Board finds that this does not equate to 
greater than moderate limitation of motion of the cervical 
spine.  Entitlement to an evaluation in excess of 20 percent 
is not demonstrated.  Vet. App. §§ 4.40, 4.59, 4.71a, Codes 
5010, 5003, 5290.  

Clear and Unmistakable Error

The veteran contends that the December 11, 1992, rating 
decision which initially established entitlement to service 
connection for the residuals of a head and neck injury with 
post-concussion headaches and blurred vision contains clear 
and unmistakable error.  Specifically, the veteran contends 
that his headaches and his neck injury were two separate and 
distinct disabilities, and that it was clear and unmistakable 
error not to evaluate them separately.  

The record indicates that the December 11, 1992, rating 
decision granted service connection for the residuals of a 
head and neck injury with post-concussion headaches and 
blurred vision.  A 10 percent evaluation was assigned for 
this disability, effective from December 10, 1991.  The 
veteran was informed of this decision in a January 1993 
letter.  

Initially, the Board notes that the veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of the January 1993 letter.  Therefore, the December 
1992 decision is final, and is not subject to revision on the 
same factual basis in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time of the original decision, must not have been before 
the adjudicator, or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In 
assessing the original decision, the regulations in effect at 
the time of the original rating decision must be examined.  
Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Clear and 
unmistakable error is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en banc 
review denied Feb. 3, 1994 (per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

The evidence considered by the December 11, 1992, rating 
decision consisted of the veteran's service medical records, 
as well as the report of a September 1992 VA examination.  

A review of the service medical records shows that the 
veteran was involved in a motor vehicle accident in October 
1991.  An examination of the neck following the accident 
revealed a normal range of motion, but with spasms and 
catching.  

At the September 1992 VA examination of the spine, the 
veteran was noted to have had a back injury in a motor 
vehicle accident in October 1991.  Symptoms related to the 
cervical spine were not reported on this examination.  

The veteran also underwent a neurological examination at the 
same time as the September 1992 VA examination of the spine.  
On the subjective complaints portion of the examination, the 
October 1991 motor vehicle accident was said to have caused 
the veteran to strike his head on his windshield.  He had 
apparently lost consciousness for five or 10 minutes.  There 
had been no skull fracture, and no brain or skull surgery.  
His neck was also injured at that time.  An X-ray study of 
the cervical spine taken during service was normal, as was an 
unenhanced computed tomography scan of the brain.  The 
veteran did not have appreciable headaches prior to the 
injury, but now had daily headaches lasting from one to six 
hours.  These were located in the posterior occipital area, 
and were a dull, aching pain, accompanied by light-headedness 
without nausea or vomiting.  He would also experience blurred 
vision, and would usually have to sit or lay down.  There 
were no blackouts or seizures.  The veteran further reported 
that there was stiffness in his neck, and limitation of 
motion.  The pain in the neck did not radiate.  On objective 
examination, there was no limitation of movement of the 
cervical spine on flexion or turning of the head to the left 
or right.  The range of motion on extension was zero to 35 
degrees.  All movements of the cervical spine appeared to be 
done rather stiffly.  There was tenderness on palpation of 
the cervical paravertebral muscles and adjacent shoulders.  
The remainder of the neurological examination was within 
normal limits.  The diagnosis given in this examination 
report was  
"1. Residual of a head and neck injury with post-concussion 
headaches, residual whiplash injury to the neck, which causes 
the headaches to become worse".  No additional diagnoses 
were listed after number one.  

The December 11, 1992, rating decision cited the October 1991 
service medical records regarding the automobile accident.  
Furthermore, the findings of the September 1992 VA 
examinations were discussed at length, including the headache 
symptoms, as well as both the subjective and objective 
findings regarding the cervical spine.  The decision 
determined that entitlement to service connection for the 
residuals of a head and neck injury with post-concussion 
headaches, blurred vision, was warranted.  A 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Code 8045 
(1992), for brain disease due to trauma, and 38 C.F.R. 
§ 38 C.F.R. § 4.132, Code 9304 (1992), dementia due to brain 
trauma.  

After careful consideration of the contentions of the veteran 
as presented in his written submissions and in his April 2002 
testimony, and of the evidence that was of record on December 
11, 1992, the Board is unable to find that that this rating 
decision contains clear and unmistakable error.  The record 
does not show that either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  In essence, the veteran's contentions 
amount to a disagreement as to how the facts were weighed or 
evaluated.  

The regulation that governed the use of diagnostic codes in 
1992 was 38 C.F.R. § 4.27 (1992).  In relevant part, this 
regulation stated that "In the selection of code numbers, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Thus, rheumatoid (atrophic) arthritis rated as 
ankylosis of the lumbar spine should be coded "5002-5289."  
In this way, the exact source of each rating can be easily 
identified.  In the citation of disabilities on rating 
sheets, the diagnostic terminology will be that of the 
medical examiner, with no attempt to translate the terms into 
schedule nomenclature.  Residuals of diseases or therapeutic 
procedures will not be cited without reference to the basic 
disease."  38 C.F.R. § 4.27 (1992).  (Emphasis added.)  This 
regulation remains essentially unchanged.  See 38 C.F.R. 
§ 4.27 (2002).  

The December 11, 1992, rating decision clearly considered all 
of the relevant evidence.  The service medical records are 
discussed, and the second page of this decision quotes nearly 
all of the September 1992 VA examination report, including 
those findings relevant to the head and neck on the 
neurologic examination.  The decision concluded by citing the 
disability as a single entity listed as "Residual of head 
and neck injury with post-concussion headaches, blurred 
vision".  

The veteran contends that the listing on the December 11, 
1992, rating decision of "Residual of head and neck injury 
with post-concussion headaches, blurred vision", constitutes 
error, in that the September 1992 VA neurologic examination 
contained separate diagnoses of a neck injury and of 
headaches.  A careful reading of the evidence will show that 
in fact, the September 1992 neurologic examination contains 
only a single diagnosis of "1. Residual of a head and neck 
injury with post-concussion headaches, residual whiplash 
injury to the neck, which causes the headaches to become 
worse".  The intention of the September 1992 examiner to 
list only a single diagnosis is indicated by two factors.  
First, he used a numbered list for his diagnoses, and this 
list contained only a single item.  Second, the diagnosis 
noted above is written in a single sentence punctuated only 
by commas.  There was no use of semicolons or periods which 
could possibly indicate an intention to convey that there 
were more than one diagnosis.  In summary, it is not clear 
and unmistakable error to read the September 1992 examination 
as containing a single diagnosis. 

In addition, the disability of "Residual of head and neck 
injury with post-concussion headaches, blurred vision" as 
listed in the December 11, 1992, rating decision closely 
mirrors the diagnosis of "1. Residual of a head and neck 
injury with post-concussion headaches, residual whiplash 
injury to the neck, which causes the headaches to become 
worse" contained in the September 1992 neurologic 
examination report.  This was required by the portion of 
38 C.F.R. § 4.27 (1992) which reads "In the citation of 
disabilities on rating sheets, the diagnostic terminology 
will be that of the medical examiner, with no attempt to 
translate the terms into schedule nomenclature."  The 
veteran may believe that the rating officer should have used 
his discretion to assign two separate evaluations to his neck 
symptoms and headache symptoms, but given the wording of 
38 C.F.R. § 4.27 (1992), the Board is unable to find that the 
rating officer committed clear and unmistakable error by 
incorrectly applying the regulations then in effect.  

In reaching this decision, the Board notes that the veteran 
has argued that certain decisions of the Court support his 
contention that he should have been awarded separate 
evaluations for his neck disability and headaches.  However, 
the two decisions that the veteran cites in support of his 
contentions, Esteban v. Brown, 6 Vet. App. 259 (1994), and 
DeLuca v. Brown, 8 Vet. App. 321 (1995), were both 
promulgated after 1992.  These decisions, even if applicable, 
may not be considered.  Finally, the veteran also contends 
that he should have received a 40 percent evaluation for his 
neck disability in December 1992 under the rating code for 
intervertebral disc syndrome.  The Board notes that neither 
the service medical records or the September 1992 VA 
examinations contained a diagnosis of intervertebral disc 
syndrome on which to base such a rating.  Therefore, there is 
no basis for a revision of the December 11, 1992, rating 
decision.  


ORDER

Entitlement to a 20 percent evaluation for cervical arthritis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

The December 11, 1992, rating decision does not contain clear 
and unmistakable error; the veteran's claim is denied. 



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



